Title: To George Washington from David Humphreys, 11 November 1784
From: Humphreys, David
To: Washington, George



My dear General
Paris Novr 11th 1784.

Colonel le Maire who is this moment Setting off for Virginia affords an opportunity for communicating the latest & most important intelligence respecting European politics.
The Emperor & the Dutch have gone so far in their quarrel

about the navigation of the Scheld that there is hardly a possibility that either should recede—indeed the act of recalling their Ministers amounts in the estimation of the world to a declaration of war—besides this, each party is making every hostile preparation; and the Emperor is said to have put 60,000 men in motion towards the quarter which must be the theatre of action: on the other hand, it is supposed the Dutch must have been morally certain of receiving Succour from this nation & from Prussia, or that they would not have proceeded to such lengths as they have done.
Prince Henry the Brother of the King of Prussia has been here some time, his visit is thought to involve some political objects in it—two days ago it was reported he had a private rendevouz with the King at Fontainbleau—it is also rumored that a Camp of 50,000 Men is immediately to be formed in this Kingdom; & that Mr de Vergennes will probably go out of office. but these I give as reports only.
If the war should commence it is likely that almost all Europe will first or last be engaged in it. How happy that our local situation does not require that we should become a party in the quarrels of other nations. And what a wonder that Britain could not have conjured up such a storm before our frail Bark had safely arrived in Port!
In Ireland the troubles do not seem to have subsided—Notwithstanding the interference in Dublin to prevent the election of Members to attend the National Congress, the election has taken place, & Sir E. Newenham who is one, writes Dr Franklin that the Congress will certainly convene —I have the honor to be my Dr Sir your most obedt Servt

D. Humphreys

